DAUKSCH, Judge.
This is an appeal from an order dismissing a complaint without leave to amend. It is apparent the deficiencies in the complaint can probably be cured by amendment without any essential departure from the facts already alleged. Thus, although the trial court correctly granted the appellee’s motion to dismiss, the order should have been with leave to amend. Florida Rules of Civil Procedure 1.190. Petterson v. Concrete Construction, Inc., 202 So.2d 191 (Fla. 4th DCA 1967).
REVERSED and REMANDED.
DOWNEY, JAMES C., and BERANEK, JOHN R., Associate Judges, concur.